827 F.2d 771
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly WILSON, Plaintiff-Appellant,v.Dr. A. J. TENOGLIA; Jerry Patton, R.N., Defendants-Appellees.
No. 87-3434
United States Court of Appeals, Sixth Circuit.
August 24, 1987.

ORDER
Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and WELLFORD, Circuit Judges.


1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  Appellant has failed to respond.


2
Appellant initiated a 42 U.S.C. Sec. 1983 action in the district court.  On April 28, 1987, the district court entered an order denying counsel and an extension of time to complete discovery.  On May 4, 1987, appellant appealed from that portion of the April 28, 1987, order that denied counsel.


3
An order denying a motion for appointment of counsel is not appealable.  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, ---- U.S. ----, 106 S.Ct. 604 (1985).  No final judgment or appealable order has been entered.  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949); Catlin v. United States, 324 U.S. 229 (1945).


4
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.